                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO.: 5:18-CR-451-D-1




  UNITED STATES OF AMERICA
                                                                     ORDER

       V.



  JONATHANLYNNJE~


       This matter having come before the Court by the Defendant's motion for an order sealing

the proposed sealed Notice of Defendant's Proposed Exhibit 3 (D.E. 190), and for good cause

shown, the motion is GRANTED. It is hereby ORDERED that the proposed sealed Notice remain

under seal.



       This ..JdL.__ day of February, 2021.




                                              JAES C. DEVER, III
                                              United States District Judge




        Case 5:18-cr-00451-D Document 192 Filed 02/26/21 Page 1 of 1
